Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Appellants appeal the district court’s orders granting the Arnold Defendants’ motion to dismiss, granting the E&D Defendants’ motion for judgment on the pleadings, granting default judgment against other defendants and awarding damages, and entering final judgment. We have reviewed the record and find no error. As to their argument for sevenfold damages, Appellants merely repeat the argument they raised to the district court, but have failed to identify any error in the district court’s consideration of appropriate damages. As to the remainder of Appellants’ arguments, we affirm for the reasons stated by the district court. Taylor v. Bettis, Nos. 7:09-cv-00183-F; 7:09-cv-00081-F, 2013 WL 5460755, 2014 WL 10677478 (E.D.N.C. Sept. 30, 2013; Mar. 27, 2014; Apr. 7, 2016; Sept. 26, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED